DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 9/28/20, Applicant, on 12/28/20, amended claims. Claims 1-6, 8, and 10-12 are pending in this application and have been rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant’s amendments are acknowledged.
Upon reconsideration of the amendments, new 35 USC 101 rejections are presented, as the claim now is amended  to not include controlling a motor, and rather, now a computer receives information as to whether equipment can be “procured” (i.e. 
New 112(b) rejections are necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "receive from a user an issuance instruction containing identification information" in line 3; but then in line 17 it recites “issue the identification information” and “not issue the identification information” in line 19.  There is insufficient antecedent basis for this limitation in the claim in line 17 and 19. How can the identification information received in line 3 also be “not” issued in line 19? It appears from Examiner’s review of the specification, that line 3 is actually “issuance to the user device [see paragraphs 64-67 as published; FIG. 4 – S7 “transmit issuance request”], so Examiner suggests reciting: “"receive from a user an issuance request containing identification information" in line 3; but then in line 17 recite “issue the identification information to the user device” and in line 19 “not issue the identification information to the user device.” Other possibilities may exist to overcome the 112b issue.
Independent claims 11 and 12 recite similar limitations and are rejected for the same reasons as claim 1.
Claims 2-10 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One in MPEP 2106.04 - The claim 1 recites:
receiving from a user a an issuance instruction containing identification information based on setting information for a first piece of industrial equipment, the first piece of industrial equipment configured to control at least one first motor, the identification being information for procuring a second piece of industrial equipment which controls at least one second motor,
determine whether procurement possibility information which indicates that a procurement of the second piece of industrial equipment is possible or impossible when the issuance instruction is received,…;
determine a supply possibility for the second piece of industrial equipment based on user information regarding the user…;
permit a procurement of the second piece of industrial equipment based on the determination result of the procurement possibility and the determination result of the supply possibility;
issue the identification information when the procurement of the second piece of industrial equipment is permitted; and
not issue the identification information when the procurement of the second piece of industrial equipment is not permitted.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – sales activities; business relations). Claim 1 is now only about receiving identification information, and the information received is “based on” the setting information for equipment. The equipment itself or its operation is not positively recited – all that is received is “identification information.” The identification information is then used to determine whether it is possible or impossible to procure (e.g. sell) a piece of equipment. This results in the claim being directed to the abstract idea of sales activities or business relations as it is looking at whether it is possible or not to procure 
Step 2A, Prong Two in MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of:
“at least one processor configured to” - using a processor to perform each step (mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f)
wherein the procurement possibility information is stored in the first piece of industrial equipment (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible)
when the issuance instruction is received (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible).
This amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional 
	Step 2B in MPEP 2106.05  - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are viewed as:
“at least one processor configured to” - using a processor to perform each step (mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f)
wherein the procurement possibility information is stored in the first piece of industrial equipment (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible; conventional computer function of storing and retrieving information in memory (MPEP 2106.05(d)(II):
when the issuance instruction is received (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible; conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The claim, individually or as a whole, does not include additional elements that are sufficient to amount to “significantly more" than the judicial exception (i.e. the abstract idea) because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to 1) apply the idea of collecting the data and implementing the abstract idea on a computer [See MPEP 2106.05(f)] ; 2) generic computer functions that are well-understood, routine, and conventional activities previously known to the industry [See MPEP 2106.05(d)]. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. The claim is not patent eligible.
Claims 2-10 when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite 
Claim 6 has the additional element of “processor writes procurement possibility information that indicates the procurement is impossible into the first industrial equipment.” This writing/transmittal of information is viewed as “field of use” at step 2a, prong 2 and conventional computer function at step 2B (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data). Claim 8 has additional element of “processor writes procurement possibility information that indicates the procurement is impossible into a server.” This writing/transmittal of information is viewed as “field of use” at step 2a, prong 2 and conventional computer function at step 2B (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data). Claim 10 recites a “regional system” which could be another software module. This is insufficient for same reasons as stated with claims 1-2 above.
Independent claims 11-12 are rejected for same reasons as claim 1 above. Claim 11 is a method, which passes step one (statutory category); claim 12 is an article, which passes step one (statutory category).
For more information on 101 rejections, see MPEP 2106.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 2014/0095352) in view of Sustaeta (US 2009/0204267) and Lawson (US 2013/0211546).  
Concerning claim 1, Woodall discloses:
An industrial equipment procurement system (Woodall – See par 19 -  conditions for selling the product can include that the device and/or customer is in a country and/or a city that has a government that regulates the sale of the product), comprising at least one processor ( Woodall – See par 27 - In some implementations, the online marketplace can comprise a computing system that can include one or more computing devices (See FIG. 11). The online marketplace can be accessible using one or more communications connections and one or more networking and/or internet technologies. In some implementations, the online marketplace can be accessed using a software client and/or web browser of a device) configured to:
receive from a user an issuance instruction containing identification information (Woodall par 31 -  the determining the product information can include, determining that the product is within a category. For example, a product can be categorized into one or more categories based on conditions for selling the product within a location. In other implementations, products can be categorized based on other conditions such as technical specifications, product content, legal regulations for the product, or other like conditions; See par 30 - the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ.)
Woodall discloses having different product information based on the location/country of the customer (See par 19, 30). Woodall also discloses selling “one or more products” (See par 19). However, while Woodall discloses broadly the sale of multiple “products,” it does not explicitly disclose it is setting information for a plurality of motors, as the claim recites:
receive from a user an issuance instruction containing identification information “which is based on setting information for a first piece of industrial equipment the first piece of industrial equipment configured to control at least one first motor, the identification information being information for procuring a second piece of industrial equipment which controls at least one second motor.”
Sustaeta discloses the limitations:
receive from a user an issuance instruction containing identification information “which is based on setting information for a first piece of industrial equipment the first piece of industrial equipment configured to control at least one first motor” (Sustaeta 2009/0204267 – See par 99 - Although machine control is discussed herein primarily with respect to motor speed, the invention is not to be construed to have control limited to such; See par 164 - The control system 908 operates the pump 904 via the motor 906 according to the setpoint 910 and one or more measured process variables, in order to maintain operation of the system 902 commensurate with the setpoint 910 and within allowable process operating ranges specified in setup information 968, supplied to the control system 908 via a user interface 911. see par 169, 205 - The power to the pump 904 may be determined by measuring the current and voltage provided to the motor 906 and computing pump power based on current, voltage, speed, and motor model information such as efficiency.), the identification information being information for procuring a second piece of industrial equipment which controls at least one second motor  (Sustaeta 2009/0204267 – see par 15 - One particular aspect of the invention provides control systems and methodologies for controlling a process having one or more motorized pumps and associated motor drives; See par 99 - Although machine control is discussed herein primarily with respect to motor speed, the invention is not to be construed to have control limited to such. See par 101 – the various machines 161 or business components 180 or a subset thereof can be located remotely from one another. The various machines 161 and/or components 180 can communicate via wireless or wired networks (e.g., Internet). Moreover, the subject invention can be abstracted to include a plant or series of plants with wireless or wired networked equipment that are linked via long distance communications lines or satellites to remote diagnostic centers and to remote e-commerce, distribution, and shipping locations for dynamic logistics integrated with plant floor prognostics and control. Thus, optimization and/or asset management in connection with the subject invention can be conducted at an enterprise level wherein various business entities as a whole can be sub-components of a larger entity).
Woodall discloses:
determine whether procurement possibility information which indicates that a procurement of the second piece of industrial equipment is possible or impossible when the issuance instruction is received (Woodall – See par 23 - For example, an online marketplace can receive a request for product information for a product that is to be sold within a location using a device. In some implementations, the device can be designated as being within the location, associated with the location, or being within the location. For example, a customer who is using the device to purchase the product using the online marketplace can indicate using the device that the customer and/or device is located within the location. The indication of the location of the customer and/or device can be communicated to and received by the online marketplace from the device. See par 32 - catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like. For example, a location can be a country or city and one or more governing bodies of the country or city can have one or more laws, rules, or regulations that regulate the sale of one or more products and/or the sellers of one or more products within the city or country). 
Woodall discloses storing which products are able to be sold in which locations (See par 35 - The online marketplace can store associations between products and sellers that are legally authorized to sell the products based on conditions for selling the products in a location, and these associations can be stored in a database or other data store.) Sustaeta discloses also storing locations of the devices (equipment, motors) (See par 87 – RFID, GPS, and/or wireless based schemes to infer locations of components). However, Woodall and Sustaeta does not explicitly store the data “in the first industrial equipment.”
Lawson discloses the limitation:
the procurement possibility information is stored “in the first piece of industrial equipment” (Lawson - See par 44 -  cloud aware smart device can be any device including sensor, motor, etc; industrial devices can include capabilities to automatically communicate with a cloud platform and provide information about the device's context, role, location, etc. to facilitate automatic integration with one or more cloud-based applications or services, as well as integration with other components of the industrial system. See FIG. 2-3, par 43, 47 – device profile 214, 314 in the device; See par 56, FIG. 5 - information in device profile 506 (see FIG. 5 – device identifier, location, role, proximate devices) can be leveraged by cloud-based applications and services 510 running on cloud platform 508 to facilitate configuration and management of cloud-aware smart device 502 in accordance with its particular role and location within the greater enterprise hierarchy).

determine a supply possibility for the second piece of industrial equipment… (Woodall – See par 32 – A catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like. For example, a location can be a country or city and one or more governing bodies of the country or city can have one or more laws, rules, or regulations that regulate the sale of one or more products and/or the sellers of one or more products within the city or country; See also - Sustaeta see par 130 – asset management includes checking performance specifications of new components to replace healthy components; swapping out old components permits further optimizing; see par 153 - new replacement machine (e.g. a motor) could be automatically ordered and scheduled to swap out old motor) based on user information regarding the user, when the issuance instruction is received (Woodall - See par 19 – At 125, product information 130 is determined for the product based on conditions for selling the product in a location associated with a customer and/or the device; See par 23 - For example, an online marketplace can receive a request for product information for a product that is to be sold within a location using a device. In some implementations, the device can be designated as being within the location, associated with the location, or being within the location. For example, a customer who is using the device to purchase the product using the online marketplace can indicate using the device that the customer and/or device is located within the location. The indication of the location of the customer and/or device can be communicated to and received by the online marketplace from the device);
permit a procurement of the second piece of industrial equipment based on the determination result of the procurement possibility and the determination result of the supply possibility (Woodall – See par 23 - For example, a customer who is using the device to purchase the product using the online marketplace can indicate using the device that the customer and/or device is located within the location. The indication of the location of the customer and/or device can be communicated to and received by the online marketplace from the device; see par 25 - the online marketplace can have localizing functionality that can facilitate sales of products as a store for other legally authorized sellers in a way that complies with regulations, laws, or rules for selling the products within a location);
issue the identification information when the procurement of the second piece of industrial equipment is permitted (Woodall - See par 32 - In some implementations, the determining the product information can include determining that the product is for sale in a location where the device is located. A catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like.); and
not issue the identification information when the procurement of the second piece of industrial equipment is not permitted (Woodall - See par 30 - the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ. See par 33 - The product information can include seller information for a seller that is legally authorized to sell the product in the location. For example, the seller can be legally authorized to sell the product in the location, because the seller has acquired and possesses a license that allows the seller to sell the product in the location. In some examples, sellers can be legally authorized to sell the product through law, regulations, licenses, or other authorizing authority).
Woodall, Sustaeta, and Lawson are directed to analyzing data from devices/equipment that are for use in different locations (See Woodall par 19, 25; Sustaeta par 87; Lawson par 44, 56) and are thus analogous art. 1) Woodall discloses having different product information based on the location/country of the customer (See par 19, 30). Woodall also discloses selling “one or more products” (See par 19). Sustaeta improves upon Woodall by explicitly disclosing that the product being used in a location can be a motor that is controlled based on the model information (See par 15, 99, 101, 169). One of ordinary skill in the art would be motivated to further include explicitly procuring/supplying products that are motors as disclosed in Sustaeta to improve upon the products being supplied for different locations/countries in Woodall. 2) Woodall discloses storing which products are able to be sold in which locations (See par 35 - The online marketplace can store associations between products and sellers that are legally authorized to sell the products based on conditions for selling the products in a location, and these associations can be stored in a database or other data store.) Sustaeta discloses also storing locations of the devices (equipment, motors) (See par 87 – RFID, GPS, and/or wireless based schemes to infer locations of components). Lawson improves upon Woodall and Sustaeta by explicitly disclosing that the device/motor itself stores which location/country it is for in a profile with information pertaining to the device and location (See Lawson par 44, 43, 56). One of ordinary skill in the art would be motivated to further include explicitly storing the information as to location and role in a profile of the equipment/product (Lawson) to efficiently change the product information of Lawson and use of the location (Sustaeta par 87) for how to use the equipment (Sustaeta par 93; motor control par 99). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of product information for a location complying with location/country requirements (Woodall par 25) and having products that are motors (Sustaeta par 87, 99, 101) to further include configuration information for a device location that is stored in the device/equipment in Lawson (par 43-44, 56), since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning claim 2, Woodall discloses:
The industrial equipment procurement system according to claim 1, wherein: 
Woodall – see 19 - At 125, product information 130 is determined for the product based on conditions for selling the product in a location associated with a customer and/or the device. For example, conditions for selling the product can include that the device and/or customer is in a country and/or a city that has a government that regulates the sale of the product; par 25 – The online marketplace can have localizing functionality that can facilitate sales of products as a store for other legally authorized sellers in a way that complies with regulations, laws, or rules for selling the products within a location.); and the at least one processor determines the supply possibility based on the belonging information (Woodall – See par 30 - for example, the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ).

	Concerning claim 3, Woodall discloses:
The industrial equipment procurement system according to claim 2, wherein the at least one processor acquires the supply possibility from a regional system to which the user belongs (Woodall par 19 - At 125, product information 130 is determined for the product based on conditions for selling the product in a location associated with a customer and/or the device. For example, conditions for selling the product can include that the device and/or customer is in a country and/or a city that has a government that regulates the sale of the product; See par 32 - catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like. For example, a location can be a country or city and one or more governing bodies of the country or city can have one or more laws, rules, or regulations that regulate the sale of one or more products and/or the sellers of one or more products within the city or country). 
	
	Concerning claim 4, Woodall in combination with Sustaeta discloses:
The industrial equipment procurement system according to claim 3, wherein the at least one processor acquires the regional system to which the user belongs (Woodall par 19 - At 125, product information 130 is determined for the product based on conditions for selling the product in a location associated with a customer and/or the device. For example, conditions for selling the product can include that the device and/or customer is in a country and/or a city that has a government that regulates the sale of the product), to determine the supply possibility if it is determined that the procurement of the second piece of industrial equipment is possible (Woodall - See par 32 - catalogue for the location can include the products that are available for sale in the location by one or more sellers using the online marketplace as a store. In some implementations, a location can be a country, a city, or the like. For example, a location can be a country or city and one or more governing bodies of the country or city can have one or more laws, rules, or regulations that regulate the sale of one or more products and/or the sellers of one or more products within the city or country; see also Sustaeta 2009/0204267 – see par 15 - One particular aspect of the invention provides control systems and methodologies for controlling a process having one or more motorized pumps and associated motor drives; See par 99 - Although machine control is discussed herein primarily with respect to motor speed, the invention is not to be construed to have control limited to such. See par 101 – the various machines 161 or business components 180 or a subset thereof can be located remotely from one another). 
It would be obvious to combine Sustaeta and Woodall for the same reasons as claim 1 above.

Concerning claim 5, Woodall discloses having different product information based on the location/country of the customer (See par 19, 30). Woodall also discloses selling “one or more products” (See par 19). Sustaeta discloses having setting information regarding motors and operating ranges (See par 99, 101, 164). Sustaeta further discloses having optimization component 970 which determines optimization signal 972 within the allowable operating range according to the correlated process efficiency (See par 174). Woodall and Sustaeta do not explicitly disclose the storage of the information at the device.
Lawson discloses the limitations:
procurement system according to claim 1, wherein: 
the first industrial equipment stores or produces the setting information (Lawson 2013/0211546 – Lawson – See par 54, FIG. 3 – configuration information 318 for cloud-aware smart device 302; See par 71, FIG. 7-8 – cloud-based service and write a new setpoint value to a selected controller of FIG. 7).
the at least one processor acquires the procurement possibility information stored in or produced by the first industrial equipment (Lawson also discloses the limitations - see par 48 - one or more embodiments of plant context component 308 can identify other devices and systems within its local environment and make a determination regarding a location of cloud-aware smart device 302 within a hierarchical plant context or device topology. see par 56, FIG. 3, FIG. 5 (showing communication of information) - Information in device profile 506 can be leveraged by cloud-based applications and services 510 running on cloud platform 508 to facilitate configuration and management of cloud-aware smart device 502 in accordance with its particular role and location within the greater enterprise hierarchy.). 
It would be obvious to combine Woodall, Sustaeta, and Lawson for the same reasons as claim 1 above. 

	Concerning claim 6, Woodall, Sustaeta, and Lawson in combination discloses the limitations:
The industrial equipment procurement system according to claim 5, wherein the at least one processor writes production procurement information that indicates the procurement is impossible into the first industrial equipment (Woodall See par 31 - In other implementations, products can be categorized based on other conditions such as technical specifications, product content, legal regulations for the product, or other like conditions; see par 75 – memory can store “equipment identifier”).
Lawson is applied below for storing the data in the equipment, same as claim 1. In addition, it appears this claim may have switched from discussing the location/region to the paragraph 83 as published disclosure of “] Moreover, the setting information regarding industrial equipment produced by using the setting information regarding another piece of industrial equipment can be prevented from being used to produce yet another piece of industrial equipment, and duplication can thus be prevented more effectively.” Should the claim be amended, Lawson is applied in combination with Woodall then:
The industrial equipment procurement system according to claim 5, wherein the at least one processor writes production procurement information that indicates the procurement is impossible into the first industrial equipment (Lawson See FIG. 2-3, par 43, 47 – device profile 214, 314 in the device; See par 56, FIG. 5 - information in device profile 506 (see FIG. 5 – device identifier, location, role, proximate devices) can be leveraged by cloud-based applications and services 510 running on cloud platform 508 to facilitate configuration and management of cloud-aware smart device 502 in accordance with its particular role and location within the greater enterprise hierarchy) if the first industrial equipment is procured by using setting information of third industrial equipment (Lawson – See par 57 - Device profile 506 can include a device identifier that uniquely identifies a name of cloud-aware smart device 502, as well as information specifying a type of the device (e.g., industrial controller, VFD, HMI terminal, sensor, meter, machining robot, etc; see par 98 - FIG. 13 illustrates an example methodology 1300 for configuring a smart industrial device using a cloud platform. Initially, at 1302, a context of a newly installed industrial device within a plant hierarchy is detected. For example, the industrial device can recognize and identify other devices in its proximity and their relationship to the newly installed industrial device, determine a geographical location, or gather other relevant context information. At 1304, a device profile is generated for the newly installed industrial device, wherein the device profile includes at least the context determined at step 1302 and information about the role of the industrial device within an automation system). 
It would be obvious to combine Woodall, Sustaeta, and Lawson for the same reasons as claim 1 above. Woodall discloses products can be categorized based on other conditions such as technical specifications, product content, legal regulations for the product, or other like conditions. Sustaeta improves upon Woodall by explicitly disclosing having motors (see par 15), setpoints and permissible ranges of operation (See par 21); collaborate between components as to how to operate and share resources (See par 74); and building in constraints to prevent invalid models from being built or created (See par 229). Lawson improves upon Woodall and Sustaeta by explicitly disclosing identifying each device’s identifier, location, role, proximate devices to facilitate configuration (see par 56) and role for a new device installed, relative to other devices in proximity (see par 98).

	Concerning claim 8, Woodall, Sustaeta, and Lawson in combination disclose the limitations:
The industrial equipment procurement system according to claim 1, wherein the at least one processor writes procurement possibility information that indicates the procurement is impossible into a server (Woodall - See par 30 - the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ. Lawson - See par 44 -  cloud aware smart device can be any device including sensor, motor, etc; industrial devices can include capabilities to automatically communicate with a cloud platform and provide information about the device's context, role, location, etc. to facilitate automatic integration with one or more cloud-based applications or services, as well as integration with other components of the industrial system.) if the first industrial equipment is procured by using the setting information of third industrial equipment (Lawson – See par 57 - Device profile 506 can include a device identifier that uniquely identifies a name of cloud-aware smart device 502, as well as information specifying a type of the device (e.g., industrial controller, VFD, HMI terminal, sensor, meter, machining robot, etc; see par 98 - FIG. 13 illustrates an example methodology 1300 for configuring a smart industrial device using a cloud platform. Initially, at 1302, a context of a newly installed industrial device within a plant hierarchy is detected. For example, the industrial device can recognize and identify other devices in its proximity and their relationship to the newly installed industrial device, determine a geographical location, or gather other relevant context information. At 1304, a device profile is generated for the newly installed industrial device, wherein the device profile includes at least the context determined at step 1302 and information about the role of the industrial device within an automation system). 
It would be obvious to combine Woodall, Sustaeta, and Lawson for the same reasons as claim 1 and 6 above. 

Concerning claim 10, Woodall in combination with Sustaeta and Lawson disclose:
The industrial equipment procurement system according to claim 1, further comprising a regional system (Woodall – see 19 - At 125, product information 130 is determined for the product based on conditions for selling the product in a location associated with a customer and/or the device)) configured to determine whether or not the second industrial equipment procured by using the setting information is suppliable to the user (Woodall - See par 30 - the product information for the product can be a first group of information based on conditions for selling the product in the first country if the product is to be sold in the first country or a second group of information based on conditions for selling the product in the second country if the product is to be sold in the second country. In some implementations, the first and second groups of information can differ in part or in whole or not differ. See par 33 - The product information can include seller information for a seller that is legally authorized to sell the product in the location. For example, the seller can be legally authorized to sell the product in the location, because the seller has acquired and possesses a license that allows the seller to sell the product in the location; Sustaeta discloses considering the location of the equipment, where if in a “rural location” for motors and pumps can be operated in that environment (See par 93);). 
It would be obvious to combine Woodall, Sustaeta, and Lawson for the same reasons as discussed with regards to claim 1 above.

Concerning independent claim 11, Woodall, Sustaeta, and Lawson in combination disclose the limitations:
An industrial equipment procurement method (Woodall – See par 19 -  conditions for selling the product can include that the device and/or customer is in a country and/or a city that has a government that regulates the sale of the product ; Sustaeta – see par 15 - One particular aspect of the invention provides control systems and methodologies for controlling a process having one or more motorized pumps and associated motor drives ; see par 65 - The invention provides methods and systems for controlling a motorized system in order to achieve setpoint operation, as well as to optimize one or more performance characteristics associated with the system while operating within specified operating constraints.) 


	Concerning independent claim 12, Woodall, Sustaeta, and Lawson in combination disclose the limitations:
A non-transitory computer-readable information storage medium having a program for causing a computer (Woodall – See par 85 - The memory 1120, 1125 stores software 1180 implementing one or more innovations described herein, in the form of computer-executable instructions suitable for execution by the processing unit(s); Sustaeta See par 241-242 – computer-executable instructions for performing acts of methods).
The remaining limitations in claim 12 are similar to claim 1 and claim 11. Claim 12 is rejected over Woodall, Sustaeta, and Lawson for the same reasons as discussed above for claim 1.
It would be obvious to combine Woodall, Sustaeta, and Lawson for the same reasons as discussed with regards to claim 1 above.
	
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
The arguments are moot in view of the amendments. During the interview on 11/17/20, Applicant’s representative explained the direction they would go in; the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619